Fourth Court of Appeals
                                San Antonio, Texas
                                       May 29, 2014

                                   No. 04-14-00342-CV

                                Richard A. RODRIGUEZ,
                                        Appellant

                                             v.

                           JPMORGAN CHASE BANK, N.A.,
                                   Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-12923
                         Honorable Dick Alcala, Judge Presiding


                                      ORDER
      Appellant's motion for extension of time to file notice of appeal is hereby GRANTED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court